     Case 3:17-cv-00101-RDM Document 525-2 Filed 08/18/20 Page 1 of 1




                THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Consumer Financial Protection Bureau,      )
                                           )
                                           )
                   Plaintiff,              )       Civil Action No. 3:CV-17-00101
                                           )       (Hon. Robert D. Mariani)
       v.                                  )
                                           )
Navient Corporation, et al.,               )
                                           )
                   Defendants.             )


                  TABLE OF CONTENTS OF
      EXHIBITS TO MEMORANDUM OF LAW IN SUPPORT OF
   DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S RESPONSE TO
   DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS

               Natalie Bilbrough Declaration (Redacted)
Exhibit 1:
               FILED UNDER SEAL Natalie Bilbrough Declaration
               (Unredacted)
Exhibit 2:     Data Request
Exhibit 3:     Navient 30(b)(6) (Patty Peterson) Deposition Transcript Excerpts
Exhibit 4:     Stephanie Box Declaration
Exhibit 5:     Christopher Butler Affidavit
Exhibit 6:     2010 Correspondence Template
